Citation Nr: 1549390	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel








INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965.  The Veteran died in February 2009, and the appellant is the Veteran's surviving spouse.  She has been substituted in this appeal pursuant to 38 U.S.C.A. § 5121A (West 2014).  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.

In January 2013, the Board denied entitlement to a rating in excess of 70 percent for PTSD for accrued benefits purposes, (which was a mischaracterization of the issue, since the Veteran had only been assigned a 30 percent evaluation).  The appellant appealed the January 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision (single judge), the Court vacated the Board's decision for it to consider whether the Veteran was entitled to a rating in excess of 30 percent.  

Upon return to the Board, a decision was issued in August 2014 which increased the Veteran's disability rating to 50 percent, but denied a rating in excess of that level.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in June 2015 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMPR, the parties agreed that remand was necessary because a January 2011 VA examiner gave an opinion stating that "the Veteran's delirium ... did not appear to be related to [PTSD] or depression."  The parties agreed that the language of the January 2011 VA opinion was more speculative than what was described by the Board.  

Further, the parties noted that the VA examiner's conclusion that he "[u]ltimately ...[did] not have enough evidence to speculate on the causes of the Veteran's delirium" implicated the Court's decision in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Consequently, the parties agreed that it is unclear whether the VA examiner's conclusion signaled the need for additional information or that he had exhausted the limits of current medical knowledge as to this issue.  The parties agreed that the Board, upon remand, should consider whether clarification from the January 2011 examiner is necessary regarding his conclusion that he did "not have enough evidence to speculate on the causes of the Veteran's delirium."

Upon further review, the Board agrees that remand is needed to obtain a clarifying opinion from the January 2011 VA examiner.  No further information has been provided which might clarify this opinion, and the Board is without the medical expertise in its own capacity to draw any further conclusions.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's complete claims folder to be returned to the examiner who conducted the January 2011 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed psychiatric condition. 

The examiner is asked to review the entire record, including the results of the last examination from January 2011.  Based on this review, the examiner is asked to address the following:

(a)  Is it at least as likely as not (at least equally probable) that the Veteran's delirium was proximately due to, the result of, or caused by PTSD and/or depression?   

(b)  If not caused by another medical condition, is it at least as likely as not (at least equally probable) that his delirium was aggravated (made permanently worse or increased in severity) by PTSD and/or depression?  If so, please identify whether any increase in severity was due to the natural progress of the disease.

If it is determined that an opinion cannot be provided on either question without speculation, it should be explained what, if any, additional data or information is needed.  If none, it should be explained what other reason(s) prevents an opinion from being reached without speculation.  For instance, it should be indicated if:  

(a) this question falls within the limits of current medical knowledge or scientific development;

(b) the condition manifested in an unusual way such that its cause or origin is unknowable;

(c) there are other risk factors for developing the condition; or 

(d) the question presented is so outside the norm of practice that it is impossible for the examiner to use her or his medical expertise, training, and literature to render an opinion.  

In answering all of these questions, the examiner is asked to carefully articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

2.  After completing all action set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in that directive.  This should specifically include trying to obtain any further information identified as needed by the VA examiner, if any.  

Then, readjudicate the remanded matters with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If any benefit sought on appeal remains denied, furnish to the appellant  an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  She should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




